DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/639,3821filled on 02/14/2020.
Claims 1-20 are presented for examination.

Claim Objections
Claims 1-14 and 16-20 are objected to because of the following informalities:
a)	Regarding claim 1, the line number shown on the left column of the claim, such as numeric number “5” should apparently be deleted. Claims 2-14, and 16-20 are objected for the same reason as discussed above with respect to claim 1. Appropriate correction is required.

Title/Specification Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, such as “A robot to reduce vibration generated in an arm”. 

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The drawing, Figs. 1-2 shows reference number 20 and 22, however, the specification devoid to cites and/or further define these reference numeric number.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel (US 2015/0104284) in view of Chindo Koji (JP 2017-154221, attached English translation of JP 2017-154221 is used for claim mapping) (hereinafter Chindo). 

Claim 1. Riedel teaches a robot (See Para. [0015] discloses (industrial robot) comprising: 
a first arm portion connected to a body portion and configured to perform work (See Fig. 2a-3b, Para. [0030], discloses “hoisting the object by the first manipulator arm”); and 
a second arm portion to be controlled to support the first arm portion (See Fig. 2a-2e and 3b, Para. [0030], [0031], [0034], discloses “the other manipulator arm supports the first manipulator arm to hold, hoist, and/or lower the object”).
Riedal teaches that the first arm portion and the second arm portion are connected to “work table 17” (see Fig. 3a-3b”, he does not explicitly spell out wherein “the arm potions are connected to the body portion” as claimed. 
However, Chindo teaches, wherein the first arm potion and the second arm portion are connected to the body portion (see Fig. 5 and 15, and Page 12, discloses “the second arm 110-2 is in contact with the arm 110 [i.e., first arm] which suppresses the vibration of the arm 110 as compared with at least the case where it is not in contact”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Riedal with the teaching of Chindo to incorporate the feature of deploying both arms with a common body to make a humanoid robot control with high accuracy while suppressing an influence of vibration.

Claim 2. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 1, wherein
the first arm portion includes a first connecting portion connected to the body portion, a first end effector located at an end of the first arm portion opposite to an end where the first connecting portion is located, and a support target portion located between the first connecting portion and the first end effector (See Riedal, Fig. 2a-2e, and Chindo, Fig. 5 and 15, shows the same as claimed), and 
the second arm portion is controlled to support the support target portion (See Riedal, Fig. 2a-2e). The examiner notes that the prior arts teaches the general conditions of the claim invention and it would be it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Riedal with the teaching of Chindo to deploy the feature in order to suppress the vibration of arm. 

Claim 3. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 2, wherein 
the second arm portion includes a second connecting portion connected to the body portion, and a second end effector located at an end of the second arm portion opposite to an end where the second connecting portion is located (See Riedal, Fig. 2a-2e, and Chindo, Fig. 5 and 15, shows the same as claimed), and 
the second arm portion is controlled such that the second arm portion supports the support target portion by bringing the second end effector into contact with the support target portion (See Riedal, Fig. 2a-2e). The examiner notes that the prior arts teaches the general conditions of the claim invention, and it would be it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Riedal with the teaching of Chindo to suppress the vibration of arm.

Claim 4. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 2, wherein the work includes holding a target object (See Riedal, Fig. 2a-2e and Fig. 3a-3b, shows that the robot arm hold the object 13. Additionally, see Oleynik, Fig. 17B, 18B-18C), and
the second arm portion is controlled to support the first arm portion to hold the target object with a plurality of arm portions (See Riedal, Para. [0015], [0031], discloses “the first arm manipulator and the other arm manipulator holds and/or hoists the object”. Additionally, see Chindo, Page 12, “the second arm 110-2 or the second end effector 120-2 is in contact with the arm 110 to suppress vibration of the arm 10 [i.e., first arm portion]”). 
The examiner notes that the prior arts teaches the claim invention except for explicitly spell out wherein the second arm portion supports to hold the target object based on “a result of determination as whether or not”. However, Chindo teaches in page 2, “a sensor that detects vibration of the arm, and a control unit that controls the arm, and the control unit performs a first step on the arm. Based on sensor information from the sensor, it is determined whether or not the vibration of the arm is less than a given threshold”, and see Page 12, “the control unit 140 performs control for causing the second arm 110-2 to hold a given position on the end effector 120 side of the fixing unit 160 in the arm 110”. Therefore, the examiner notes that Chindo teaches the general conditions of the claimed invention, and it would be it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Riedal with the teaching of Chindo to suppress the vibration of arm.

Claim 5. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 4, wherein 
in a case where it is determined that the target object should be held by the plurality of arm portions, the second arm portion is controlled such that together with the first arm portion, the second arm portion holds the target object (See Riedal, Fig. 2a-2e and 3b, Para. [0030], [0031], [0034], discloses “the other manipulator arm supports the first manipulator arm to hold, hoist, and/or lower the object”. Additionally, see Chindo, Fig. 5, 14-16, the second arm 110-2 holds object), and 
in a caser where it is determined that the target object should not be held by the plurality of arm portions, the second arm portion does not hold the target object, and is controlled to support the first arm portion, on a basis of a result of determination as to whether or not it is difficult to hold the target object only with the first arm portion (See Riedal, Para. [0031], discloses “when the object is heavy, and cannot be gripped by two or more grippers due to their dimensions and the size of the grippers of the manipulator arms due to the available space, the other manipulator arm support to host/hold and/or lower the object together”, same as claimed).

Claim 6. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 4, wherein whether or not to hold the target object with the plurality of arm portions is determined on a basis of a result of recognizing a shape of the target object and/or an assumed weight of the target object (See Riedal, Para. [0031], discloses “when the object is heavy, and cannot be gripped by two or more grippers due to their dimensions and the size of the grippers of the manipulator arms due to the available space, the other manipulator arm support to host/hold and/or lower the object together”, same as claimed).

Claim 7. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 5, wherein in a case where, before the first arm portion holds the target object, it is determined that it is difficult to hold the target object only with the first arm portion, the second arm portion is controlled to support the first arm portion before the first arm portion holds the target object (See Riedal, Para. [0031], discloses “when the object is heavy, and cannot be gripped by two or more grippers due to their dimensions and the size of the grippers of the manipulator arms due to the available space, the other manipulator arm support to host/hold and/or lower the object together”, same as claimed).

Claim 8. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 5, wherein in a case where, while the first arm portion is holding the target object without being supported by the second arm portion, at is determined that it is difficult to hold the target object only with the first arm portion, the second arm portion is controlled to support the first arm portion (See Riedal, Para. [0031], discloses “when the object is heavy, and cannot be gripped by two or more grippers due to their dimensions and the size of the grippers of the manipulator arms due to the available space, the other manipulator arm support to host/hold and/or lower the object together”, same as claimed).

Claim 9. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 5, wherein whether or not it is difficult to hold the target object only with the first arm portion is determined on a basis of a result of sensing a weight of the target object, a result of sensing vibration in the first arm portion performing the work, or a result of sensing a temperature in the first arm portion performing the work (See Riedal, Para. [0031], discloses “when the object is heavy, and cannot be gripped by two or more grippers due to their dimensions and the size of the grippers of the manipulator arms due to the available space, the other manipulator arm support to host/hold and/or lower the object together”, and Chindo, Page 2, discloses “a sensor that detects vibration of the arm, and a control unit that controls the arm, and the control unit performs a first step on the arm. Based on sensor information from the sensor, it is determined whether or not the vibration of the arm is less than a given threshold”, and see Page 12, discloses “the second arm 110-2 is in contact with the arm 110 [i.e., first arm] which suppresses the vibration of the arm 110 as compared with at least the case where it is not in contact”). The examiner notes that the prior arts teaches the general conditions of the claim invention and it would be it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Riedal with the teaching of Chindo to deploy the feature in order to control robot with high accuracy while suppressing an influence of vibration.

Claim 14. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 1, wherein the second arm portion is connected to the body portion on a side opposite to the first arm portion with respect to the body portion (See Chindo, at least Fig. 5 and 15-16). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Riedal in view of the teaching of Chindo to incorporate the feature to perform various operations.

Claim 15. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 14, further comprising the body portion (See Chindo, Page 7, Fig. 5, body part 230).

Claim 17. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 15, further comprising a third arm portion connected to the body portion and to be controlled such that together with the second arm portion, the third arm portion supports the first arm portion (See Riedal, Para. [0006], [0013], discloses “coupling one link of the at least one other manipulator arm to one of the links of the first manipulator arm”, and/or see Para. [0008]-[0009], [0031], discloses “two or more manipulator arms which are controlled to hold, hoist, and/or lower the object together, which constitutes the claimed feature of third arm portion).

Claim 18. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 3, wherein a support position on the support target portion at which the support target portion is to be supported by the second end effector is determined on a basis of a sensing result in the first arm portion (See Riedal, Para. [0038], “the drives of the first manipulator arm are controlled by the robot control based on the values of the actual positions supplied by the sensors of this first manipulator arm”. Additionally, see Chindo, Page 7, “The arm 110 and the end effector 120 are provided with an encoder (not shown), and the control unit 140 can recognize the state (angle, position and orientation) of the arm 110 and the end effector 120 based on the information of the encoder”). 
Claim 20. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 15, further comprising a control unit that causes the second arm portion to support the first arm portion (See Riedal, at least Abstract, Para. [0001], [0037]-[0038], “adjustable joints that are adjustable under the control of at least one control device, wherein the first manipulator arm has a first end link and the at least one other manipulator arm has a second end link”, and/or see Para. [0007], “programmable robot controls (control devices) which automatically control the movement processes of the manipulator arm during the operation thereof”, and/or see Fig. 1, Para. [0064], “Robot controls 2a, 2b of the industrial robots 1 are designed and/or constructed to execute a robot program, by means of which the joints 4a, 4b of each manipulator arm 1a, 1 b can be automated according to the respective robot program, or can be adjusted and/or rotated automatically in a hand-guidance mode”, same as claimed).

Claims 10-11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel (US 2015/0104284) in view of Chindo Koji (JP 2017-154221, attached English translation of JP 2017-154221 is used for claim mapping) (hereinafter Chindo) and further in view of Jacobsen et al. (US 2012/0328395) (hereinafter Jacobsen)

Claim 10. The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 2, but they do not explicitly spell out wherein 
the first arm portion receives a predetermined force when performing the work, and 
the second arm portion is controlled to support a part of the predetermined force.
However, Jacobsen teaches, wherein the first arm portion receives a predetermined force when performing the work (See Para. [0230], discloses “force acting on master control arm [i.e., first arm portion as claimed]”), and 
the second arm portion is controlled to support a part of the predetermined force (See Para. [0258], “the slave arm [i.e., second arm portion as claimed] can reduce or eliminate forces and moments when they exceed a predetermined value to maintain forces and moments at or below the predetermined value”).
Therefore, it would be it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Riedal in view of the teaching of Chindo and with the teaching of Jacobsen to incorporate the feature in order to maintain forces and moments at or below the predetermined value for safety feature of robot.

Claim 11. The teaching of Riedal as modified by the teaching of Chindo and Jacobsen teaches the robot according to claim 10, wherein
the work includes holding a target object (See Riedal, discloses in Para. [0031], “hold the object”), and the predetermined force includes gravity acting on the target object (See Riedal, Para. [0031], discloses “holding force on manipulation arm”, and additionally see, Jacobsen, Para. [0135]-[0136], discloses “the master control arm and/or the slave arm (as well as any payload) can be gravity compensated”, and Para. [0139], “force feedback will increase the downward pressure at each joint in the master control arm to simulate picking up, and the slave arm to pick up a 100 pound object”). The examiner notes that the prior art teaches the general condition of the claim invention and it would be it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Riedal in view of the teaching of Chindo and with the teaching of Jacobsen to incorporate the feature in order to allow the user to manipulate the slave arm while minimizing the use of muscles needed to extend and move the user's arm.

Claim 13. The teaching of Riedal as modified by the teaching of Chindo and Jacobsen teaches the robot according to claim 10, wherein the support target portion includes at least one joint located between the first connecting portion and the first end effector (See Chindo, at least Fig. 5 and 15-16). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Riedal in view of the teaching of Chindo and Jacobsen to make a humanoid robot to perform various operations.

Claim 16.  The teaching of Riedal as modified by the teaching of Chindo teaches the robot according to claim 15, wherein the first arm portion includes a first connecting portion connected to the body portion (See Chindo, at least Fig. 5), and an imaging unit or a sound collection unit located at an end of the first arm portion opposite to an end where the first connecting portion is located (See Chindo, Page 7, discloses “imaging sensor”). 
The teaching of Riedal as modified by the teaching of Chindo do not spell out the optional feature of a sound collection unit. 
However, Jacobsen teaches this feature, see Para. [0110], discloses “the robotic system supporting the slave arms can include various sensors to convey audio information”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Riedal in view of the teaching of Chindo and Jacobsen to incorporate the feature to perform various operations.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Riedel (US 2015/0104284) in view of Chindo Koji (JP 2017-154221, attached English translation of JP 2017-154221 is used for claim mapping) (hereinafter Chindo), Jacobsen et al. (US 2012/0328395) (hereinafter Jacobsen) and further in view of Oleynik (US 2016/0059412).

Claim 12. The teaching of Riedal as modified by the teaching of Chindo and Jacobsen teaches the robot according to claim 10, wherein the work includes pushing (See Riedal, Para. [0031], “lowering the object. Additionally, see Jacobsen, Para. [0131], “lowering the forearm or pushing the forearm”), but they do not explicitly spell out the feature of “cutting a target object by using a tool held by the first arm portion”.
However, Oleynik teaches, cutting a target object by using a tool held by the first arm portion (See Para. [0020], [0444], Fig. 17B, 18C “cut the bread and/or carrot”, and/or see Para. [0197], “cutting fish. Additionally, see Para. [0677], “”push to hold item with sufficient force).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Riedal in view of the teaching of Chindo, Jacobsen and with the teaching of Oleynik to incorporate the feature in order to allow a robot to execute multiple actions.
Claim Objections (having allowable subject matter)
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening. 
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 19, the closest prior art, Riedel (US 2015/0104284), Chindo Koji (JP 2017-154221), Jacobsen et al. (US 2012/0328395) and Oleynik (US 2016/0059412) fail to suggest, disclose or teach individually or in combination to render obvious limitations of “wherein the support position is determined on a basis of a change in a sensing result obtained in the first arm portion while a position of the second end effector is continuously changed in a state where the second end effector is in contact with the support target portion” and in combination with other limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Primary Examiner, Art Unit 3664